Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20           PageID.1494     Page 1 of 31




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



 LEO KENNEDY,

              Petitioner,                     CASE NO. 17-cv-12308
 v.                                           HONORABLE NANCY G. EDMUNDS

 DeWAYNE BURTON,

           Respondent.
 ______________________________/

                      OPINION AND ORDER
             DENYING THE HABEAS CORPUS PETITION,
            DENYING A CERTIFICATE OF APPEALABILITY,
        AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

 I.    Introduction

       Michigan prisoner Leo Kennedy (“Petitioner”) has filed a pro se petition for

 the writ of habeas corpus under 28 U.S.C. § 2254. Petitioner was convicted of first-

 degree, premeditated murder, Mich. Comp. Laws § 750.316(1)(a), and possession

 of a firearm during the commission of a felony (“felony-firearm”), Mich. Comp.

 Laws § 750.227b, following a jury trial in Wayne County Circuit Court. He is

 serving a life sentence for the murder conviction. In his habeas petition, Petitioner

 alleges as grounds for relief that: (1) the prosecution attempted to engage in improper

 judge-shopping; (2) he was unlawfully detained for an inordinate period of time

 following the initial dismissal of the charges against him; (3) his trial attorney failed
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1495    Page 2 of 31




 to make timely objections to hearsay and witnesses’ out-of-court statements; and (4)

 his right of confrontation and right to due process of law were violated by the

 admission of his co-defendant’s out-of-court statements to the police. Having

 reviewed the record, the Court agrees with warden DeWayne Burton (“Respondent”)

 that Petitioner’s claims are procedurally defaulted, are not cognizable on habeas

 review, are meritless, or were reasonably adjudicated by the state courts.

 Accordingly, the Court is denying the petition and declining to issue a certificate of

 appealability.

 II. Facts and Procedural History

       A. The Charges, Trial, and Sentence

       The charges against Petitioner arose from the fatal shooting of reputed crack

 cocaine dealer Anthony (“Tone”) Mercer outside the Club Escape in Detroit,

 Michigan on August 29, 1999. Petitioner was arrested during a routine traffic stop

 about a year after the crime. At his first preliminary examination on August 31,

 2000, a state district court judge dismissed the murder and firearm charges without

 prejudice due to insufficient evidence. See 8/31/00 Prelim. Examination Tr. at 82-

 83, ECF No. 10-2, PageID. 230-231. The prosecutor then re-charged Petitioner with

 the same crimes. Following a second preliminary examination before a different

 state district court judge, Petitioner was bound over to Wayne County Circuit Court

 for trial. See 9/15/00 Prelim. Examination Tr., ECF No. 10-3.


                                           2
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20        PageID.1496    Page 3 of 31




       Petitioner was tried jointly with co-defendant Darnell Parham, but before a

 separate jury. The prosecutor’s theory was that Petitioner shot Mercer at Parham’s

 request because Mercer was a rival drug dealer. The defense theory was that

 Petitioner was merely present when Parham shot Mercer and that the witnesses who

 implicated him in the crime were not credible.

       There were two eyewitnesses to the crime. Ronald Powell, who was 15 years

 old at the time of the incident, testified that he recognized Parham’s car near the

 nightclub at three or four o’clock in the morning on August 29, 1999. He saw

 Parham arguing with Mercer near the car and heard Parham say, “I’ll kill you.”

 Parham and Petitioner then walked closer to the nightclub door and Parham handed

 Petitioner a gun.    Powell heard four gunshots seconds later and thought that

 Petitioner fled the scene with Parham.           During cross-examination, Powell

 acknowledged inconsistencies between his trial testimony, preliminary examination

 testimony, and police statements as to his descriptions of the shooter and certain

 details of the shooting.

       The other eyewitness, Dawon Grier, testified that he knew both defendants

 and that he saw Petitioner fire about five shots at Mercer. Grier also stated that he

 had heard in the neighborhood that Parham gave Petitioner a mission to shoot

 Mercer. Grier acknowledged that, at the preliminary examination, he testified that

 he heard gunshots and saw Petitioner running away, but did not say that he saw


                                          3
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20       PageID.1497    Page 4 of 31




 Petitioner shoot Mercer. Grier explained, however, that he had concerns about his

 and his family’s safety at the time and that his family had relocated for their own

 safety.

        Other witnesses also implicated Petitioner in the crime, but they were

 reluctant to do so at trial. Michael Dixon, for example, denied making a statement

 to the police and testified that he could not remember details about the homicide.

 However, he admitted to telling the prosecutor that he was afraid to testify. Dixon

 acknowledged that he had previously signed a police statement in which he said that

 he had known Petitioner since childhood, that he ran into Petitioner after the

 shooting, and that Petitioner had told him he killed Mercer. Dixon also said that

 Parham asked him to lie and say that he, Dixon, was at the nightclub on the night of

 the shooting, but Parham was not there. In his statement to the police, Dixon also

 said that Parham informed him that he had “told on” Petitioner and reported that

 Petitioner had come to his house and admitted shooting Mercer. Dixon claimed that

 his police statements about Parham were true, but his statements about Petitioner

 were not true.    On cross-examination, Dixon was also impeached with his

 preliminary examination testimony in which he denied knowing Petitioner. Dixon

 ultimately admitted that he knew both Petitioner and Parham, but was afraid to

 testify.




                                          4
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1498     Page 5 of 31




       Parham’s former girlfriend, Sennie Yeager, was a very reluctant and

 combative witness. She denied making statements to the police, in which she

 claimed that she was in Parham’s car when the shooting occurred and that Parham

 had raped and threatened her following the incident. She also refused to answer

 questions, argued with counsel and the court, and was held in contempt. After being

 admonished by the court, she testified that Petitioner told her that he had shot Mercer

 and that Parham told her that Petitioner was the one who pulled the trigger.

       Tederrian Jones, Parham’s cousin, testified that he knew Petitioner and

 Mercer. He further explained that he had sold drugs for Mercer, but had a dispute

 with him. Jones testified that he and his cousin, Deandre Frazier, have “Forever

 Real” tattoos on their necks and that Petitioner may have the same tattoo. Jones also

 testified he had a cousin named Eugene Wilkins (“Gino”) who lived on Crane Street.

 Jones denied knowing about Petitioner’s involvement in the drug trade, denied

 knowing about Petitioner’s gun, and denied making a statement to the police. When

 confronted with his police statement, he admitted signing it, but he claimed that he

 only did so because he was afraid and wanted to go home. Jones was impeached

 with his police statement in which he said that he had heard Petitioner shot Mercer

 and hid the gun at a house on Grace Street. In his statement, Jones also admitted

 that he took the gun from the house on Grace Street and gave it to his cousin Gino.




                                           5
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1499    Page 6 of 31




       Deandre Frazier was Jones’ and Parham’s cousin. He testified that he knew

 Petitioner and Mercer. He explained that he and his cousins used to sell drugs for

 Mercer, but they had begun to do so on their own. Frazier denied having problems

 with Mercer.    He also denied making statements to the police.           Frazier was

 impeached with his signed statement, which indicated that there was an ongoing

 dispute between his group and Mercer, that Mercer had previously shot at Parham’s

 house, that Petitioner had admitted to shooting Mercer to end the dispute, and that

 the gun was hidden at the house on Grace Street after the shooting. Frazier claimed

 that he did not provide the statement and only signed the documents so that he could

 go home.

       The preliminary examination testimony of Derrick McCoy, an unavailable

 witness, was read into the record at trial. McCoy testified that he overheard a

 conversation between Petitioner, Jones, and Frazier at the house on Grace Street after

 the shooting. According to McCoy, Petitioner commented on how Mercer looked

 when he was shot and how fast he crawled into the nightclub. Petitioner then said

 that he should have given Mercer a head shot. McCoy also testified that Petitioner

 was known to carry a black nine-millimeter handgun.

       The forensic report revealed that Mercer died from four gunshot wounds, two

 in his right arm and two in his abdomen. The bullets and bullet fragments were

 removed from the body and given to the police.


                                           6
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1500    Page 7 of 31




       Detroit Police Officer Dana Russell testified that she arrested Eugene Wilkins

 at the Crane Street residence and that her partner recovered a Lorcin nine-millimeter

 gun at that address. The parties stipulated that a spent bullet and a bullet fragment

 recovered from Mercer’s body came from the gun recovered at the Crane Street

 residence when Wilkins was arrested.

       Detroit Police Officer Jeff Wawrzyniak testified that he came into contact

 with Petitioner during a traffic stop on August 8, 2000. While his partner was getting

 information from the driver of the vehicle, Wawrzyniak questioned Petitioner, who

 was the passenger in the vehicle.      Petitioner gave two false names, punched

 Wawrzyniak, and fled. Other officers arrived on the scene to assist. Officer Ronald

 Thomas saw Petitioner running away and gave chase. He found Petitioner hiding

 under a porch and arrested him after a struggle.

       Later, at the police station, Lieutenant John Morell advised Petitioner of his

 constitutional rights and took a statement from Petitioner. In his signed statement,

 Petitioner admitted riding with Parham to Club Escape on the night of the shooting,

 but he said that he only went with Parham to get drugs to sell in order to earn money.

 He told Lieutenant Morell that Parham and Mercer were feuding over drugs and that

 Parham shot Mercer outside the nightclub. Petitioner denied shooting Mercer.

       Petitioner did not testify at trial or present any witnesses. His defense was

 that Parham shot Mercer and had the motive to do so. He argued through counsel


                                           7
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1501     Page 8 of 31




 that the witnesses who implicated him in the crime were drug dealers who were not

 worthy of belief and that he was being blamed for the crime because he was the low

 man in the drug business.

       On January 11, 2001, the jury found Petitioner guilty, as charged, of first-

 degree, premeditated murder and felony-firearm. On January 24, 2001, the trial

 court sentenced Petitioner to two years in prison for the felony-firearm conviction

 and to life imprisonment without the possibility of parole for the murder conviction.

       B. The Initial Appeal and Initial Habeas Petition

       In a delayed application for leave to appeal, Petitioner argued that his trial

 attorney was ineffective because the attorney failed to: sufficiently confer with him;

 move to preclude evidence; request a hearing on the voluntariness of Petitioner’s

 statement to the police; object to improper testimony; make an improper closing

 argument; and object to the prosecutor’s use of impeachment testimony as

 substantive evidence of guilt. The Michigan Court of Appeals denied leave to appeal

 “for lack of merit in the grounds presented.” People v. Kennedy, No. 239127 (Mich.

 Ct. App. Apr. 5, 2002).

       Petitioner raised a new claim in the Michigan Supreme Court: that he was

 denied his constitutional right to an appeal of right in the Michigan Court of Appeals.

 He also appears to have raised the same claims that he presented to the Michigan

 Court of Appeals. On March 26, 2003, the Michigan Supreme Court denied leave


                                           8
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1502     Page 9 of 31




 to appeal because it was not persuaded to review the questions presented to it. See

 People v. Kennedy, 468 Mich. 872; 659 N.W.2d 231 (2003).

       On March 25, 2004, Petitioner filed a habeas corpus petition in this Court. He

 raised claims about his trial attorney, the prosecutor’s conduct, the admission of prior

 “bad acts” testimony, and his right of confrontation. The respondent in that case

 argued in an answer to the petition that Petitioner had not properly exhausted state-

 court remedies for all his claims. On December 14, 2004, the Court dismissed the

 unexhausted claims without prejudice, stayed the exhausted claims, and

 administratively closed the case to allow Petitioner to return to state court. See

 Kennedy v. Warren, No. 04-cv-71116 (E.D. Mich. Dec. 14, 2004).

       C. The Motion for Relief from Judgment, Subsequent Appeal, and
       Amended Habeas Petition

       Petitioner subsequently filed a motion for relief from judgment in the state

 trial court. He argued that trial counsel was ineffective for failing to object to

 inadmissible hearsay, that the prosecutor interjected issues broader than guilt or

 innocence during closing arguments, that the trial court erroneously admitted

 evidence of prior bad acts, and that the trial court violated his confrontation rights

 by admitting testimony regarding his co-defendant’s out-of-court statements. The

 trial court denied the motion after concluding that Petitioner’s issues did not warrant

 a new trial. See People v. Kennedy, No. 00-10568 (Wayne Cty. Cir. Ct. July 29,

 2005).
                                            9
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1503    Page 10 of 31




        Petitioner appealed the trial court’s decision, but the Michigan Court of

  Appeals denied leave to appeal for failure to establish entitlement to relief under

  Michigan Court Rule 6.508(D). See People v. Kennedy, No. 271235 (Mich. Ct. App.

  Dec. 27, 2006). On June 26, 2007, the Michigan Supreme Court likewise denied

  leave to appeal. See People v. Kennedy, 478 Mich. 926; 732 N.W.2d 909 (2007).

        Petitioner then returned to this Court with an amended habeas corpus petition

  in which he raised the following claims: (1) He was denied the effective assistance

  of counsel when trial counsel failed to object to inadmissible hearsay, failed to file

  a motion to suppress his police statement, and made an improper closing argument;

  (2) the prosecutor deprived him of a fair trial during closing arguments when she

  interjected issues broader than his guilt or innocence; (3) it was error to admit prior

  “bad acts” evidence against him; and (4) the admission of Dixon’s testimony

  regarding co-defendant Parham’s statement implicating Petitioner in the homicide

  violated his Sixth Amendment right of confrontation.

        The Court found no merit in Petitioner’s ineffective-assistance-of-counsel

  claim and determined that his remaining claims were procedurally defaulted and

  meritless. See Kennedy v. Warren, No. 04-cv-71116, 2009 WL 1313327 (E.D. Mich.

  May 11, 2009). Petitioner appealed the Court’s decision to the United States Court

  of Appeals for the Sixth Circuit, which affirmed this Court’s decision on May 3,

  2011. See Kennedy v. Warren, 428 F. App’x 517 (6th Cir. 2011).


                                            10
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20           PageID.1504     Page 11 of 31




        D. The Motion to Reissue the Judgment and Subsequent Appeal

        In 2013, Petitioner asked the state trial court to reissue its judgment so that the

  deadline for an appeal of right would be re-set and the Michigan Court of Appeals

  would have jurisdiction to hear his claims as a matter of right. Former Wayne

  County Circuit Judge Linda V. Parker granted Petitioner’s motion and appointed

  appellate counsel for Petitioner. See Order, People v. Kennedy, No. 00-10568-01

  (Wayne Cty. Cir. Ct. Mar. 10, 2014), attached as Appendix 1 to Petitioner’s current

  habeas corpus petition.

        Petitioner then raised four claims on appeal: (1) he was deprived of due

  process when the prosecution filed a second warrant charging him with the same

  offenses, his case was assigned to a different judge, and the case was bound over for

  trial without any new evidence; (2) he was deprived of his right not to be subjected

  to unreasonable searches and seizures when he was restrained without a warrant and

  probable cause following his arrest; (3) he was denied effective assistance of counsel

  when counsel failed to object to inadmissible and prejudicial hearsay; and (4) he was

  denied his rights under the Confrontation Clause when he was denied the right to

  confront his accusers. The Michigan Court of Appeals rejected these claims in a

  reasoned opinion and affirmed Petitioner’s convictions. See People v. Kennedy, No.

  322873, 2015 WL la8278191 (Mich. Ct. App. Dec. 8, 2015).




                                            11
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1505    Page 12 of 31




         Petitioner raised the same issues in a delayed application for leave to appeal

  in the Michigan Supreme Court, which denied leave to appeal because it was not

  persuaded to review the questions presented to it. See People v. Kennedy, 500 Mich.

  853; 884 N.W.2d 287 (2016). Finally, on July 14, 2017, Petitioner filed his current

  habeas corpus petition in which he raises the same claims that he presented to the

  state courts in his last round of appeals.

  III.   Standard of Review

         Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

  a habeas petitioner is not entitled to relief on any claim adjudicated on the merits in

  state-court proceedings unless the adjudication (1) “was contrary to, or involved an

  unreasonable application of, clearly established Federal law,” as determine by the

  United States Supreme Court, or (2) “was based on an unreasonable determination

  of the facts in light of the evidence presented in the State court proceeding.” 28

  U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 405-406 (2000). “AEDPA thus

  imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

  ‘demands that state-court decisions be given the benefit of the doubt.’ ” Renico v.

  Lett, 559 U.S. 766, 773 (2010) (citations omitted).

         To obtain a writ of habeas corpus from a federal court, a state prisoner must

  show that the state court’s ruling “was so lacking in justification that there was an

  error well understood and comprehended in existing law beyond any possibility for


                                               12
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20        PageID.1506    Page 13 of 31




  fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). A state-

  court’s factual determinations, moreover, are presumed correct on federal habeas

  review, 28 U.S.C. § 2254(e)(1), and review is “limited to the record that was before

  the state court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563

  U.S. 170, 181 (2011).

  IV. Analysis

        A. Judge-Shopping

        Petitioner alleges first that the prosecution attempted to engage in judge-

  shopping after the dismissal of the charges against him during his first preliminary

  examination. Petitioner points out that he was recharged with the same crimes after

  the state district court judge dismissed the charges for lack of evidence. A second

  preliminary examination was then held before a different state district court judge

  who bound Petitioner over to Wayne County Circuit Court for trial. Petitioner

  asserts that there was no new, noncumulative evidence that was not available at the

  time of the first preliminary examination and, therefore, the prosecutor’s conduct

  violated his constitutional right to due process.

               1. Procedural Default

        The Michigan Court of Appeals concluded on review of Petitioner’s claim

  “that there was no due process violation and that the unpreserved error in the




                                            13
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1507     Page 14 of 31




  assignment of the case to a different judge at the second preliminary examination

  did not affect the outcome of the proceedings.” Kennedy, 2015 WL 8278191, at *1.

  Respondent maintains that Petitioner’s claim is procedurally defaulted because the

  Michigan Court of Appeals determined that Petitioner had not preserved his claim

  for appellate review.

        Pursuant to the doctrine of procedural default, “a federal court will not review

  the merits of [a state prisoner’s] claims, including constitutional claims, that a state

  court declined to hear because the prisoner failed to abide by a state procedural rule.”

  Martinez v. Ryan, 566 U.S. 1, 9 (2012). A federal court’s determination of whether

  a habeas petitioner’s claim is procedurally defaulted is a four-step inquiry:

        First, the court must determine that there is a state procedural rule that
        is applicable to the petitioner’s claim and that petitioner failed to
        comply with the rule. . . . Second, the court must decide whether the
        state courts actually enforced the state procedural sanction. . . . Third,
        the court must decide whether the state procedural ground is an
        adequate and independent state ground on which the state can rely to
        foreclose review of a federal constitutional claim. . . . Once the court
        determines that a state procedural rule was not complied with and that
        the rule was an adequate and independent state ground, then the
        petitioner must demonstrate . . . that there was cause for him not to
        follow the procedural rule and that he was actually prejudiced by the
        alleged constitutional error.

  Kelly v. Lazaroff, 846 F.3d 819, 828 (6th Cir. 2017) (quoting Stone v. Moore, 644

  F.3d 342, 346 (6th Cir. 2011) (quoting Maupin v. Smith, 785 F.2d 135, 138 (6th Cir.

  1986)).



                                            14
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1508    Page 15 of 31




        These four factors are easily resolved here. First, there is a relevant state

  procedural rule: “A defendant may not on appeal raise errors or irregularities

  relating to the preliminary examination, unless the issue was timely raised prior to

  or at trial.” People v. Sparks, 53 Mich. Ct. App. 452, 454; 220 N.W.2d 153, 155

  (1974). Petitioner violated this rule by not objecting before or during trial to the

  alleged judge-shopping and to the fact that a different state district court judge

  presided over the second preliminary examination.

        Second, the Michigan Court of Appeals enforced the rule by stating that the

  claim was unpreserved because Petitioner failed to raise it below. The Court of

  Appeals correctly noted that Petitioner “did not object to the assignment of the case

  to a different judge at the second preliminary examination or request that the case be

  transferred back to the judge who presided over the first preliminary examination.”

  Kennedy, 2015 WL 8278191, at *1.

        Third, a state procedural rule is an adequate and independent state ground for

  denying review of a federal constitutional claim if it is both well-established and

  normally enforced. Taylor v. McKee, 649 F.3d 446, 450-51 (6th Cir. 2011). The

  state-court rule regarding challenges to irregularities at preliminary examinations is

  an adequate and independent state ground for denying review of a federal

  constitutional claim because it is both well-established and normally enforced. See

  Sparks, 53 Mich. App. at 454; 220 N.W.2d at 155 (citing cases dating back to 1967).


                                           15
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1509    Page 16 of 31




        Petitioner has not alleged “cause” for his procedural default and resulting

  prejudice. As such, he has abandoned any argument regarding cause and prejudice.

  Wheeler v. Simpson, 852 F.3d 509, 515 (6th Cir. 2017).

        In the absence of “cause and prejudice,” a habeas petitioner may pursue a

  procedurally defaulted claim if he can demonstrate that failure to consider his claim

  will result in a fundamental miscarriage of justice. Coleman v. Thompson, 501 U.S.

  722, 750 (1991). “A fundamental miscarriage of justice results from the conviction

  of one who is ‘actually innocent.’ ” Lundgren v. Mitchell, 440 F.3d 754, 764 (6th

  Cir. 2006) (citing Murray v. Carrier, 477 U.S. 478, 496 (1986)). “To be credible,

  [a claim of actual innocence] requires [the] petitioner to support his allegations of

  constitutional error with new reliable evidence – whether it be exculpatory scientific

  evidence, trustworthy eyewitness accounts, or critical physical evidence – that was

  not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

        Petitioner has not presented the Court with any new and credible evidence of

  actual innocence. Therefore, a miscarriage of justice will not occur as a result of the

  Court’s failure to address the substantive merits of Petitioner’s judge-shopping

  claim. His claim is procedurally defaulted.

               2. On the Merits

        Petitioner’s judge-shopping claim also lacks substantive merit because, as the

  Michigan Court of Appeals recognized,


                                            16
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1510    Page 17 of 31




        [a]dditional evidence was presented at the second preliminary
        examination. Dawon Grier, who did not testify at the first preliminary
        examination, testified at the second preliminary examination that he
        saw defendant shoot the victim, Anthony Mercer. The prosecutor
        presented Grier at the second preliminary examination after the
        witnesses at the first preliminary examination failed to testify in
        accordance with their earlier statements. There is no indication that the
        prosecutor was seeking to harass defendant by refiling the charges and
        holding the second preliminary examination.

  Kennedy, 2015 WL 8278191 at *2.

        There also was no evidence that the prosecutor engaged in judge-shopping to

  obtain a favorable ruling. In the state court’s words,

                [a]n error did occur under MCR 6.110(F) because the second
        preliminary examination was held before a different judge. However,
        there is no basis to conclude that the prosecutor had any control or
        influence on the assignment of the case to a different judge, and
        defendant did not request a transfer of the case when the judge at the
        second preliminary examination noted that the case should have been
        assigned to the original judge. The prosecutor never argued for having
        the case remain before the second judge. On this record, there is no
        evidence that the prosecutor was engaged in judge-shopping. Rather,
        the charges were refiled and the second preliminary examination was
        held because the witnesses at the first preliminary examination failed
        to testify as expected.

  Id. Finally, there was no prejudice to Petitioner in having a different judge preside

  over his second preliminary examination because he “does not contest that the

  testimony at the second preliminary examination provided probable cause to bind

  him over.” Id.




                                           17
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1511     Page 18 of 31




        The Michigan Court of Appeals reasonably concluded that Petitioner did not

  establish a due process violation. Thus, Petitioner has no right to relief on his claim.

  The constitutional claim lacks merit in addition to being procedurally defaulted.

        B. The Pretrial Detention

        Petitioner alleges next that he was denied his Fourth Amendment right not to

  be subjected to unreasonable searches and seizures. Petitioner asserts that he was

  detained for an inordinate amount of time without a warrant or probable cause after

  the charges against him were dismissed at the first preliminary examination.

  Respondent argues that this claim is procedurally defaulted and barred from

  substantive review under Stone v. Powell, 428 U.S. 465 (1976).

               1. The Stone v. Powell Doctrine

         In Stone v. Powell, the Supreme Court held that, “where the State has

  provided an opportunity for full and fair litigation of a Fourth Amendment claim, a

  state prisoner may not be granted federal habeas corpus relief on the ground that

  evidence obtained in an unconstitutional search or seizure was introduced at his

  trial.” Id. at 494 (footnote omitted). “[T]he Powell “opportunity for full and fair

  consideration” means an available avenue for the prisoner to present his claim to the

  state courts, not an inquiry into the adequacy of the procedure actually used to

  resolve that particular claim.” Good v. Berghuis, 729 F.3d 636, 639 (6th Cir. 2013).




                                            18
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1512     Page 19 of 31




        “Michigan provide[s] an adequate avenue to raise a Fourth Amendment

  claim.” Hurick v. Woods, 672 F. App’x 520, 535 (6th Cir. 2016). A defendant may

  file a motion to suppress evidence before or during trial, People v. Ferguson, 376

  Mich. 90, 93-95; 135 N.W.2d 357, 358-59 (1965), and even on appeal. See People

  v. Moore, 391 Mich. 426, 431; 216 N.W.2d 770, 773 (1974) (stating that, “if it

  appears from the trial record that had a motion to suppress been made it should have

  been granted, an appellate court may properly grant relief even though the issue was

  raised for the first time on appeal”).

        Petitioner could have filed a motion to suppress evidence before or during

  trial. Because he had an opportunity to present his claim in state court and ultimately

  took advantage of the opportunity during his final round of appeals, this Court is

  precluded from granting him relief on his Fourth Amendment claim. Good, 729

  F.3d at 640; Rashad v. Lafler, 675 F.3d 564, 570 (6th Cir. 2012).

               2. Procedural Default

        Petitioner’s claim also is procedurally defaulted.           The relevant state

  procedural rule requires a defendant to raise an issue in the trial court to preserve it

  for appellate review. See People v. Heft, 299 Mich. App. 69, 78–79; 829 N.W.2d

  266, 272–73 (2012).       Petitioner violated this rule by not raising his Fourth

  Amendment claim in the trial court. The Michigan Court of Appeals enforced the

  rule by reviewing Petitioner’s claim for “plain error” and stating that the issue was


                                            19
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1513    Page 20 of 31




  unpreserved because Petitioner failed to raise the issue below. Kennedy, 2015 WL

  8278191, at *2. The rule that a defendant must raise an issue in the trial court to

  preserve it for appellate review is an adequate and independent state ground for

  denying review of a federal constitutional claim, because it is both well-established

  and normally enforced.

        Furthermore, Petitioner has not alleged “cause” for his procedural default or

  resulting prejudice, and he has not demonstrated that a failure to consider his claim

  on the merits will result in a fundamental miscarriage of justice. Thus, all four

  procedural-default factors are satisfied, and Petitioner’s claim is procedurally

  defaulted.

               3. On the Merits

        Petitioner’s claim lacks substantive merit in addition to being procedurally

  defaulted and barred by the Stone v. Powell doctrine. The police had probable cause

  to detain Petitioner because on the same day as the first preliminary examination

  when the murder and firearm charges were dismissed without prejudice, Petitioner

  was charged with resisting and obstructing a police officer. See id. at *3.

        In addition, under state law, the dismissal of the murder and felony-firearm

  charges without prejudice at the first preliminary examination did not prohibit the

  prosecution from re-arresting and recharging defendant for the same offenses.

  People v. Miklovich, 375 Mich. 536, 539; 134 N.W.2d 720 (1965). Petitioner was


                                           20
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1514    Page 21 of 31




  re-charged with murder and felony-firearm, on September 3, 2000, just three days

  after the charges were dismissed without prejudice. There was no inordinate delay

  between the dismissal of the charges and the issuance of the new warrant. Further,

  the only p

        Finally, even if Petitioner were illegally arrested and detained, “[t]here is

  nothing in the Constitution that requires a court to permit a guilty person rightfully

  convicted to escape justice because he was brought to trial against his will.” Frisbie

  v. Collins, 342 U.S. 519, 522 (1952). Thus, an “illegal arrest or detention does not

  void a subsequent conviction.” Gerstein v. Pugh, 420 U.S. 103, 119 (1975).

        For all these reasons, Petitioner is not entitled to relief on his Fourth

  Amendment claim.

        C. Trial Counsel

        The third habeas claim alleges ineffective assistance of trial counsel.

  Petitioner asserts that his trial attorney was ineffective for failing to object to the

  prosecutor’s repeated attempts to elicit inadmissible and prejudicial hearsay. The

  alleged hearsay consisted of:

               • Dawon Grier’s testimony that he heard in the neighborhood
        that Parham gave Petitioner a mission to murder Mercer (1/9/01 Trial
        Tr. at 75-76, 85, ECF No. 10-5, PageID. 448- 449, 458);

               • Tederrian Jones’ statement to investigators that a guy named
        Lou told him that Mercer had been shot, and the next day everybody in
        the “hood” was saying everybody saw Petitioner shoot Mercer (id. at
        195; PageID. 568);
                                            21
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20        PageID.1515    Page 22 of 31




               • Michael Dixon’s custodial statement that Petitioner told him
        he killed Mercer, that Parham asked Dixon to lie for him and say that
        he was not at the Club Escape on the night of the shooting, and that
        Parham told him Petitioner had admitted to shooting Mercer (id. at 105-
        108, PageID. 478-481); and

              • Sennie Yeager’s testimony that Parham told her that Petitioner
        had pulled the trigger (id. at 175; PageID. 548).

        The Michigan Court of Appeals rejected Petitioner’s claim under the law-of-

  the-case doctrine because Petitioner raised a similar issue in his initial delayed

  application for leave to appeal.1 This Court also has addressed Petitioner’s claim

  that trial counsel was ineffective for failing to object to inadmissible hearsay by

  Dawon Grier, Tederrian Jones, and Michael Dixon.          See Kennedy, 2009 WL

  1313327, at *6-*7. The law-of-the-case doctrine, however, “applies only to later

  decisions in the same case.” Edmonds v. Smith, 922 F.3d 737, 739 (6th Cir. 2019).

  Accordingly, the Court will proceed to address Petitioner’s claim of ineffective

  assistance of counsel.

        To prevail on his claim, Petitioner must show that his trial “counsel’s

  performance was deficient” and “that the deficient performance prejudiced the

  defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). The deficient-

  performance prong “requires showing that counsel made errors so serious that


  1
   The Court of Appeals also stated in a footnote that, it had briefly reassessed
  Petitioner’s claims regarding the testimony at issue and had determined that, even if
  review were applicable, the claims would not merit appellate relief. Kennedy, 2015
  WL 8278191, at *4 n.2.
                                           22
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20            PageID.1516      Page 23 of 31




  counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

  Amendment.” Id. Petitioner “must show that counsel’s representation fell below an

  objective standard of reasonableness.” Id. at 688.

         The “prejudice” prong “requires showing that counsel’s errors were so serious

  as to deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at 687.

  Petitioner must demonstrate “a reasonable probability that, but for counsel’s

  unprofessional errors, the result of the proceeding would have been different. A

  reasonable probability is a probability sufficient to undermine confidence in the

  outcome.” Id. at 694.

         “The standards created by Strickland and § 2254(d) are both ‘highly

  deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Richter, 562

  U.S. at 105 (internal and end citations omitted). “The question is whether there is

  any reasonable argument that counsel satisfied Strickland’s deferential standard.”

  Id.

        As noted above, Petitioner raised his claim about Dawon Grier’s, Tederrian

  Jones’, and Michael Dixon’s alleged hearsay and custodial statements in his first

  habeas petition. The Court initially pointed out in its dispositive opinion that:

         [defense] counsel may have reasonably decided not to object to such
         matters because exposing inconsistencies in the witnesses’ testimony
         (between their own police statements, preliminary examination
         testimony, and trial testimony as well as among the different witnesses)
         and emphasizing co-defendant Parham’s motive to commit the shooting
         was part of his overall trial strategy of claiming that the witnesses were
                                              23
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1517     Page 24 of 31




        not credible, that Parham shot Mercer, and that Parham was attempting
        to blame the shooting on Petitioner. The fact that trial counsel’s strategy
        was ultimately unsuccessful does not mean that counsel was
        ineffective. See, e.g., Moss v. Hofbauer, 286 F.3d 851, 859 (6th Cir.
        2002) (an ineffective assistance of counsel claim “cannot survive so
        long as the decisions of a defendant’s trial counsel were reasonable,
        even if mistaken”).

  Kennedy, 2009 WL 1313327, at *6.

        Regarding Dawon Grier’s testimony that he heard in the neighborhood that

  Parham had given Petitioner a mission to kill Mercer, the Court wrote that

        counsel may have reasonably decided not to object to this testimony
        because it was elicited by co-defendant’s counsel who then got Grier to
        admit that he was not privy to a plan between Petitioner and co-
        defendant Parham to murder Mercer. See Trial Tr., Vol. II, pp. 84–85.
        Petitioner was also able to use such testimony to argue that Grier did
        not actually see the shooting and only assumed that Petitioner shot
        Mercer based upon what he heard in the neighborhood and/or the fact
        that he saw Petitioner running from the scene. Thus, while such
        testimony may have been hearsay under state law, counsel was not
        necessarily deficient for failing to object to it. Additionally, contrary
        to Petitioner’s argument, such testimony did not violate his
        confrontation rights as it was non-testimonial.

  Id. at *7. Continuing, the Court wrote:

        even assuming that counsel erred in failing to object to this testimony
        on hearsay grounds, Petitioner cannot establish that he was prejudiced
        by counsel’s conduct. The prosecution presented significant evidence
        that Petitioner committed the crime. Both Ronald Powell and Dawon
        Grier testified that they saw Petitioner shoot Mercer. Witnesses,
        including Sennie Yeager and Derrick McCoy, testified that Petitioner
        told them that he had shot Mercer. Petitioner also admitted to police
        that he was with Parham at the time of the shooting. Testimony
        regarding Petitioner’s flight from the police (following a traffic stop)
        and the recovery of the murder weapon also implicated Petitioner in the
        crime. Given such evidence of Petitioner’s guilt, there is no reasonable
                                            24
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20           PageID.1518     Page 25 of 31




        probability that, but for counsel’s alleged error, the result of the trial
        would have been different. Petitioner has thus failed to establish that
        trial counsel was ineffective under Strickland.

  Id.

        The Court also found no merit in Petitioner’s assertions that trial counsel was

  ineffective for failing to object to the use of Dawon Grier’s, Tederrian Jones’, and

  Michael Dixon’s statements to the police for impeachment purposes. The Court

  stated:

        Counsel . . . may have reasonably determined that such an objection
        would have been futile. Under Michigan law, evidence of a witness'
        prior inconsistent statement may be admitted to impeach the witness
        even though the statement tends directly to inculpate the defendant. See
        Mich. R. Evid. 613; Cathron v. Jones, 190 F.Supp.2d 990, 999 (E.D.
        Mich. 2002) (citing People v. Kilbourn, 454 Mich. 677, 682, 563
        N.W.2d 669 (1997)). While impeachment may be disallowed when the
        substance of the statement used to impeach the credibility of the witness
        is relevant to the central issue of the case and there is no other testimony
        from the witness for which his credibility is relevant, Kilbourn, 454
        Mich. at 683, 563 N.W.2d 669, both Grier and Jones provided
        testimony implicating Petitioner in the crime. The prosecution’s use of
        their police statements was thus proper under Michigan law. Moreover,
        such use did not violate the Confrontation Clause because the police
        statements were admitted for impeachment purposes and not to prove
        the truth of the matters asserted. See Tennessee v. Street, 471 U.S. 409,
        414, 105 S. Ct. 2078, 85 L.Ed.2d 425 (1985); see also Crawford v.
        Washington, 541 U.S. 36, 59 n. 9, 124 S. Ct. 1354, 158 L.Ed.2d 177
        (2004). Defense counsel cannot be deemed deficient for failing to make
        a futile objection or motion. See McQueen [v. Scroggy, 99 F.3d 1302,
        1328 (6th Cir. 1996)].

        Petitioner relatedly asserts that counsel was ineffective for failing to
        object to the prosecution’s use of Michael Dixon’s police statement for
        impeachment. In particular, counsel objects to Dixon’s statement that
        co-defendant Parham told him that Petitioner had come to Parham’s
                                            25
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20          PageID.1519     Page 26 of 31




        house and admitted killing Mercer. Petitioner claims that Dixon’s
        statement was inadmissible hearsay and violated his confrontation
        rights. The use of Dixon’s police statement, even for impeachment,
        may have been improper under Michigan law because Dixon did not
        provide direct testimony against Petitioner. See Kilbourn, 454 Mich. at
        683, 563 N.W.2d 669. Counsel did not raise such an objection at trial.
        Nonetheless, even if counsel erred in failing to object to the use of
        Dixon’s police statement (on either hearsay or constitutional grounds),
        Petitioner has not shown that he was prejudiced by counsel’s conduct.
        The trial court only allowed the police statements to be used for
        impeachment purposes and instructed the jury about the proper
        consideration of the statements. Jurors are presumed to follow the
        court’s instructions. See United States v. Powell, 469 U.S. 57, 66, 105
        S. Ct. 471, 83 L.Ed.2d 461 (1984) (“Jurors ... take an oath to follow the
        law as charged, and they are expected to follow it.”). The prosecution
        did not rely upon Dixon’s statement as substantive evidence of guilt.
        Moreover, as previously discussed, the prosecution presented
        significant evidence that Petitioner committed the crime. There is no
        reasonable probability that, but for counsel’s alleged error, the result of
        the trial would have been different.

  Id. at *7-*8. The Court concluded that “Petitioner had failed to establish that trial

  counsel was ineffective under Strickland.” Id. at *8.

        Although the Court did not address Sennie Yeager’s hearsay testimony that

  Parham told her that Petitioner pulled the trigger, Yeager repeatedly testified that

  Petitioner himself told her that he shot Mercer. See 1/9/01 Trial Tr. at 175, 177, 180-

  81, 185-186, PageID. 548, 550, 553-554, 558-559. Furthermore, to his credit,

  defense counsel asked the trial court to strike Yeager’s testimony because of the

  difficulty in getting a proper response from her. See id. at 188, PageID. 561.

        Defense counsel made other attempts to discredit witnesses. He attempted to

  impeach Dawon Grier with his testimony at the preliminary examination that he did
                                            26
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1520    Page 27 of 31




  not see the shooting and that he did not volunteer any information about the case

  until he (Grier) was arrested. Id. at 77-82, PageID. 450-455. Defense counsel

  attempted to impeach Michael Dixon with testimony at the preliminary examination

  where he said that he did not know Petitioner. Id. at 114-115, PageID. 487-488.

        The Sixth Circuit Court of Appeals, moreover, rejected Petitioner’s claim of

  ineffective assistance of counsel when reviewing this Court’s decision in Petitioner’s

  prior habeas case. The Court of Appeals stated that Petitioner forfeited his argument

  about Yeager’s testimony because he did not raise the claim in the district court.

  Kennedy, 428 F. App’x at 520.

        The Sixth Circuit rejected Petitioner’s claim about Grier’s testimony -- that

  he heard in the neighborhood that Parham gave Petitioner a mission to murder

  Mercer -- because Grier’s testimony did not amount to hearsay. The Sixth Circuit

  also stated that, even if Grier’s testimony were hearsay, defense counsel reasonably

  preferred to allow the testimony into evidence rather than object to it, because it

  undermined Petitioner’s purported motive for the murder. Id. at 520-521.

        The Sixth Circuit rejected Petitioner’s claim about Dixon’s police statement

  because defense counsel ultimately did object and the evidence was not admitted as

  substantive evidence. The Sixth Circuit also stated that any misstep did not prejudice

  Petitioner, considering the other evidence against him. Id. at 521. Finally, the Sixth

  Circuit rejected the claim about Jones’ statement to the police – that everybody in


                                           27
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20           PageID.1521     Page 28 of 31




  the neighborhood was saying that everybody saw Petitioner shoot Mercer -- because

  any failure to object did not prejudice Petitioner. Id. at 521-522.

         For all the reasons given by the Sixth Circuit and this Court in Petitioner’s

  previous habeas case, Petitioner has failed to show that defense counsel’s

  performance was deficient and that the deficient performance prejudiced the

  defense. Counsel arguably satisfied Strickland’s deferential standard. Accordingly,

  Petitioner is not entitled to relief on his claim.

         D. Parham’s Out-of-Court Statements

         In his fourth and final claim, Petitioner alleges that his right of confrontation

  was violated by the admission of Parham’s statements to Michael Dixon and Sennie

  Yeager. The disputed evidence was: (1) Dixon’s statement to the police that, after

  the shooting, Parham told him that Petitioner had admitted to shooting Mercer

  (1/9/01 Trial Tr. at 108, ECF No. 10-5, PageID. 481); and (2) Yeager’s testimony

  that Parham told her that Petitioner pulled the trigger (id. at 175, PageID. 548).

         Petitioner raised a portion of this issue in his last round of appeals. He claimed

  there that his right of confrontation was violated by Parham’s statement to Dixon

  that Petitioner had admitted to shooting Mercer. The Michigan Court of Appeals

  rejected Petitioner’s claim, stating

         [e]ven assuming, without deciding, that an error occurred, it was
         harmless beyond a reasonable doubt. “Harmless error analysis applies
         to claims concerning Confrontation Clause errors[.]” People v
         Shepherd, Mich 343, 348; 697 NW2d 144 (2005). A reviewing court
                                              28
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1522    Page 29 of 31




        must thoroughly examine the record to determine whether it is clear
        beyond a reasonable doubt that the verdict would have been the same
        without the error. Id. There was significant evidence of defendant’s
        guilt. Two eyewitnesses testified that they saw defendant shoot Mercer.
        Two other witnesses testified that they heard defendant make
        statements acknowledging that he shot Mercer. Defendant admitted to
        the police that he was at the murder scene with Parham when the
        shooting occurred. Defendant’s flight from the police following a
        traffic stop suggested his consciousness of guilt. People v Coleman,
        210 Mich App 1, 4; 532 NW2d 885 (1995). We conclude that it is clear
        beyond a reasonable doubt that defendant would have been found guilty
        even if the statement at issue had not been used.

  Kennedy, 2015 WL 8278191, at *4.

        This Court reached a similar conclusion when it addressed the issue in

  Petitioner’s first habeas case. See Kennedy, 2009 WL 1313327, at *15. The Court

  also found no merit in Petitioner’s claim because Parham’s statement to

  acquaintance Michael Dixon was not testimonial in nature and, therefore, the

  Confrontation Clause was not implicated. Id. at *14 (citing Crawford v. Washington,

  541 U.S. 36, 51-52, 56 (2004)). The same thing is true of Parham’s comments to

  Sennie Yeager, because she was an acquaintance as well.

        Petitioner’s claim lacks merit, and state court’s finding that the alleged error

  was harmless was not objectively unreasonable. In fact, the Sixth Circuit Court of

  Appeals stated on review of Petitioner’s claim that “a state court could reasonably

  reject any potential error in the admission of [the] evidence as harmless.” Kennedy,

  428 F. App’x at 523. Accordingly, Petitioner is not entitled to relief on his claim.

  See O’Neal v. Balcarcel, 933 F.3d 618, 624 (6th Cir. 2019) (explaining that “[s]tate
                                           29
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20            PageID.1523     Page 30 of 31




  courts’ harmless-error determinations are adjudications on the merits, and therefore

  federal courts may grant habeas relief only where those determinations are

  objectively unreasonable”) (citing Davis v. Ayala, 135 S. Ct. 2187, 2198-99 (2015)).

  V. Conclusion and Order

        For the reasons given above, Petitioner’s first and second claims are

  procedurally defaulted, not cognizable on habeas review, or meritless. His third

  claim lacks substantive merit, and the state appellate court’s rejection of his fourth

  claim as harmless error was not contrary to Supreme Court precedent, an

  unreasonable application of Supreme Court precedent, or an unreasonable

  determination of the facts. The Court, therefore, denies the petition for writ of

  habeas corpus.

        Before Petitioner may appeal this Court’s dispositive decision, a certificate of

  appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

  certificate of appealability may issue “only if the applicant has made a substantial

  showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

  petitioner satisfies this standard by demonstrating that jurists of reason could

  disagree with the district court’s resolution of his constitutional claims or that jurists

  could conclude the issues presented are adequate to deserve encouragement to

  proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v.

  McDaniel, 529 U.S. 473, 484 (2000)).


                                             30
Case 2:17-cv-12308-NGE-MKM ECF No. 15 filed 06/08/20         PageID.1524    Page 31 of 31




        Petitioner has failed to make a substantial showing of the denial of a

  constitutional right. Further, reasonable jurists could not disagree with the Court’s

  resolution of Petitioner’s constitutional claims, nor conclude that the issues deserve

  encouragement to proceed further. A certificate of appealability, therefore, is not

  warranted. Nevertheless, if Petitioner appeals this decision, he may proceed in

  forma pauperis on appeal because he was granted in forma pauperis status in this

  Court, and an appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R.

  App. 24(a)(3)(A).

        Accordingly,

        IT IS ORDERED that the petition for writ of habeas corpus is DENIED.

        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

        IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

  appeal is GRANTED.

                                   s/ Nancy G. Edmunds
                                   NANCY G. EDMUNDS
  Dated: June 8, 2020              UNITED STATES DISTRICT JUDGE




                                           31
